Citation Nr: 1109382	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative joint disease of the right elbow (major).

2.  Entitlement to an initial rating greater than 10 percent for chondromalacia of the right knee.

3.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder.

4.  Entitlement to an effective date prior to February 14, 2005 for the award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in a written statement received in October 2006, the Veteran withdrew from appeal a claim for a rating greater than 20 percent for mechanical low back strain.  This issue, therefore, is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO last adjudicated the issues on appeal in a July 2008 supplemental statement of the case.  Thereafter, the Veteran submitted an additional statement describing his symptomatology (rather than pure argument).  Then, a previously unconsidered July 2008 VA Vocational Rehabilitation Feasibility Determination was associated with the claims folder.

The Veteran has a legal right to have the RO review this unconsidered evidence in the first instance prior to further appellate review, unless specifically waived.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

In January 2010, the Board notified the Veteran of this unconsidered evidence and offered him the opportunity to waive RO initial review.  The Veteran has not waived RO consideration of this evidence in the first instance.  Therefore, the Board must remand this claim on due process grounds.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment at the Dallas, Texas VA Medical Center since July 2008.

2.  Associate with the record a copy of the Veteran's VA Vocational and Rehabilitation folder.

3.  Thereafter, readjudicate the claims on appeal with consideration of all evidence added to the record since the July 2008 supplemental statement of the case.  Any additional development deemed necessary by the RO should be undertaken.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

